UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) October 16, 2007 TEMPUR-PEDIC INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 001-31922 33-1022198 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1713 Jaggie Fox Way Lexington, Kentucky 40511 (Address of principal executive offices) (Zip Code) (800) 878-8889 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results from Operations and Financial Condition On October 18, 2007, Tempur-Pedic International Inc. (the “Company”) issued a press release to announce its financial results for the third quarter ended September 30, 2007, updated guidance for the 2007 fiscal year and a new stock repurchase authorization for $300 million.This press release is furnished herewith as Exhibit 99.1 and incorporated by reference herein. The information in this report (including Exhibit 99.1) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On October 16, 2007, the Board of Directors of the Company adopted the Second Amended and Restated By-laws of the Company (the “By-laws”) to allow for the issuance of uncertificated shares.By being able to issue uncertificated shares, the Company may now participate in the Direct Registration System, which is currently administered by The Depository Trust Company.The New York Stock Exchange has recently required that all NYSE-listed companies be eligible to participate in the Direct Registration System.The Direct Registration System allows investors to have securities registered in their names without the issuance of physical certificates and allows investors to electronically transfer securities to broker-dealers in order to effect transactions without the risks and delays associated with transferring physical certificates. The amendment to the By-laws also provides that each registered stockholder shall be entitled to a stock certificate upon written request to the transfer agent or registrar of the Company. The full text of the By-laws, as amended, is filed as Exhibit 3.1 and incorporated herein by reference. Item 7.01.Regulation FD Disclosure The information furnished under Item 2.02 of this Form 8-K, including Exhibit 99.1 furnished herewith, is hereby incorporated by reference under this Item 7.01 as if fully set forth herein. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Description 3.1 Second Amended and Restated By-laws of the Registrant 99.1 Press Release dated October 18, 2007, entitled “Tempur-Pedic Reports Third Quarter Earnings” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October18, 2007 Tempur-Pedic International Inc. By: /s/H. Thomas Bryant Name: H. Thomas Bryant Title: President and Chief Executive Officer EXHIBIT INDEX Exhibit Description 3.1 Second Amended and Restated By-laws of the Registrant 99.1 Press Release dated October 18, 2007, entitled “Tempur-Pedic Reports Third Quarter Earnings”
